Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 10/01/2021.
3.	Claims 1-20 are currently pending in this Office Action.

Claim Objections
4.	Claims 1, 10 and 16 are objected to because of the following informalities:  
	Regarding claims 1 and 10, these claims recite the limitations of “receiving a search query comprising one or more keywords” (i.e., lines 3-4 of claim 1); “generating initial results for a search query received from a first content…” (i.e., lines 4-5 of claim 10); and “receive a search query comprising…” (i.e., lines 6-7 of claim 16).  These claims also recite the limitations of “providing search results comprising the initial results and the additional results” (i.e., lines 21-22 of claim 1; lines 22-23 of claim 10; and lines 24-25 of claim 16).  However, claims 1, 10 and 16 (i.e., previously submitted claim amendment filed on 03/24/2021) recite the limitations of “receiving a search query, from a computing device via a network, comprising one or more keywords” (i.e., claim 1); “generating initial results for a search query received from a computing device via a network from a first content…” (i.e., claim 10); “receive, from a computing device via a network, a search query comprising…” (i.e., claim 16); and “providing, to the computing device via the network, search results comprising the initial results and the additional results” (i.e., claims 1, 10 and 16) (emphasis added).  In view of MPEP 1.121(c) as 
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. 
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended." 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claims 2 and 11, it is unclear what “a topic associated with the search query” (i.e., lines 1-2 of claim 2) refers to.  It is also unclear, for example, how “a topic” (lines 1-2 of claim 2) is related to “the topic” (line 15 of claim 1).  Are they referring to the same topic or are they referring to a different topic”?  
	Claims not specifically mentioned above are also rejected by virtue of their dependency on a rejected claim.  Clarification is required.
	
Claim Rejections - 35 USC § 101
7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites processing a search query; identifying an associated information; returning a search result identifying an aspect of a business of a particular client. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, 
Claim 1:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of receiving a search query comprising one or more keywords; generating initial results for the search query from a first content database based on the one or more keywords; identifying a topic associated with the search query; determining  additional results for the search query from a second content database in a second processing stage, the additional results being determined by parsing data sources in the second content database into sections; associating the sections of the data sources with topics by comparing keywords associated with the sections to keywords associated with the topics; comparing the topic associated with the search query with the topics associated with the sections of the data sources in the second content database, and determining the additional results as the sections of the data sources in the second content database…; providing search results comprising the initial results and the additional results.  The receiving a search request limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of 
Each generating results limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind.  That is, other than reciting “a first content database” or “a second content database” nothing in the claim precludes the searching step from practically being performed in the human mind.  For example, but for the “a first content database” or “a second content database” language, the claim encompasses the user manually generating results for the search query from a first or a second content database based on the one or more keywords  This limitation is a mental process.  
The identifying a topic, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that identifying a topic associated the search query step from practically being performed in the human mind.  For example, the claim encompasses the user 
The parsing data sources; and associating the sections of the data sources limitations, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that parsing or the associating the additional results step from practically being performed in the human mind.  Thus, this limitation is also a mental process.  
The comparing the topic or the determining the additional results limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that comparing or the determining the additional results step from practically being performed in the human mind.  For example, the claim encompasses the user manually comparing or determining the additional results as the data sources in the second content database that are associated with a topic that matches.  Thus, this limitation is also a mental process.  
The providing search results limitation, as drafted, is also a process that, under its broadest reasonable interpretation, 

No.  The claim recites no specific additional elements except that the claim recites a “first content database” or a “second content database.” This generic “database” recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the recitation of “a first content database” or “a second content database” amounts to no more than mere instructions to apply the exception using a generic “database”.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “database” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  



Claims 10 and 16:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of generating initial results for a search query from a first content database based on the one or more keywords; identifying a topic associated with the search query; determining  additional results for the search query from a second content database in a second processing stage, the additional results being determined by parsing data sources in the second content database into sections; associating the sections of the data sources with topics by comparing keywords associated with the sections to keywords associated with the topics; comparing the topic associated with the search query with the topics associated with the sections of the data sources; determining the additional results as the sections of the data sources in the second content database; providing search results comprising the initial results and the additional results.  
Each generating results limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind.  That is, other than reciting “a processor” in the preamble or “a search query 
The identifying a topic, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that identifying a topic associated the search query step from practically being performed in the human mind.  For example, the claim encompasses the user manually identifying a topic based on the initial results.  This limitation is also a mental process.  
The parsing data sources; and associating the sections of the data sources limitations, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that parsing or the associating the 
The comparing the topic or the determining the additional results limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that comparing or the determining the additional results step from practically being performed in the human mind.  For example, the claim encompasses the user manually comparing or determining the additional results as the data sources in the second content database that are associated with a topic that matches.  Thus, this limitation is also a mental process.  
The providing search results limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim precludes that providing search results step from practically being performed in the human mind.  For example, the claim encompasses the user manually providing search results comprising the initial results and the additional results.  This limitation is also a mental process.  

No.  The claim recites no specific additional elements except that the claim recites the “a processor” in the preamble or “a search query processing engine” or “a first content database” or “a second content database” language.  
Additionally, the hardware processor in the claim is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0257161 (hereinafter Kemp) in view of U.S. 2005/0278633 (hereinafter Kemp ‘633).

Regarding claims 1, 10 and 16, Kemp discloses a method for processing a search query, comprising:
receiving a search query comprising one or more keywords; generating initial results for the search query from a first content database based on the one or more keywords in a first processing stage ([0013, 0034, 0044 and 0081]; “…(1) accept a search query through one of the interfaces, (2) obtain a definition of a subset of a collection of electronic documents that comprises a plurality of electronic documents, (3) execute the search query within the subset, thereby obtaining any results responsive to the search query, and (4) provide any result or results through one of the interfaces”);
the use of references from one document to another to identify sets of documents likely to relate to one or more common topics and to limit a search of a larger data set to such a topical search space”).
Kemp does not explicitly disclose the features of determining additional results for the search query from a second content database in a second processing stage, the additional results being determined by: parsing data sources in the second content database into sections; associating the sections of the data sources with topics by comparing keywords associated with the sections to keywords associated with the topics; comparing the topic associated with the search query with the topics associated with the sections of the data sources in the second content database, and determining the additional results as the sections of the data sources in the second content database that are associated with a topic that matches the topic associated with the search query; and providing search results comprising the initial results and the additional results.  However, Kemp ‘633 discloses that “…information associated with a selected one of the items, and a hierarchical index consisting of selectable items representing previously-selected levels of the index;… in response to a selection of a second selected one of the items, a  second display, the second display comprising a plurality of selectable items representing at least a portion of the index of legal information corresponding…”; and “…selectable items corresponding to topics of an index of legal information; and identifying for inclusion in terms of a search query an identifier corresponding to a topic corresponding to a selected one of the selectable items…” ([0007 and 0016-0017]).  Kemp’633 additionally discloses that “…in response to selection of one of the selectable items, displaying on the at least one display device, concurrently with the selectable items, information associated with the selected one of the items and from at least two sources, stored in at least two databases, of at least two types, or from at least two documents; and…a hierarchical index of selectable items representing previously-selected levels of the index” ([0018 and 0024]).  Also, Kemp ‘633 discloses that “…an expanded portion of (second) index 216 corresponding to one or more levels of topics subordinate to the topic with which the expansion item 238 is associated “ ([0087-0088]; figs. 3, 4 and 5 as shown below).

    PNG
    media_image1.png
    1066
    1593
    media_image1.png
    Greyscale

Furthermore, Kemp ‘633 discloses that “…In response to the user’s selection of such an index item 813, the matching information items 806 will appear in the results area 807.  The results caption 808 will also change to indicate that number of matching information items” ([0156-0157] <the examiner interprets the feature of identifying the matching information and the associated information teaches that some kind of comparison or determination process has been performed and therefore, the system of Kemp ‘633 reads on the feature of comparison of two information>) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Kemp ‘633 in the system of Kemp in view of the desire to enhance the 

	Regarding claims 2 and 11, as far as the claims are understood, Kemp in view of Kemp ‘633 disclose the method wherein identifying a topic associated with the search query based on the initial results comprises:
identifying the topic associated with the search query as a topic associated with at least one of the initial results (Kemp: [0017]; defining a topical subset of document collections). 

Regarding claims 3 and 12, Kemp in view of Kemp ‘633 disclose the method wherein identifying the topic associated with the search query as a topic associated with at least one of the initial results comprises:
identifying the topic associated with the search query as a topic associated with a top N results of the initial results, wherein N is any positive integer (Kemp: [0055 and 0062]; fig. 5). 

Regarding claims 4 and 13, Kemp in view of Kemp ‘633 disclose the method further comprising: associating the topic associated with at least one of the initial results with the at least one of the initial results using a machine learning based trained relevance ranking algorithm (Kemp: [0014 and 0069]; pg. 8, claim 2; ranking the identified responsive documents). 

Regarding claims 5 and 14, Kemp in view of Kemp ‘633 disclose the method further comprising associating the topic associated with the additional results with the additional results using a machine learning based trained relevance ranking algorithm (Kemp: [0017 and 0069]; computing the ranking of the initial set of documents, the computed ranking of each respective identified documents would be added to the subset). 

Regarding claims 6 and 15, Kemp in view of Kemp ‘633 disclose the method wherein the additional results include a section extracted from a document (Kemp: [0063-0064]). 

Regarding claims 7 and 18, Kemp in view of Kemp ‘633 disclose the method wherein the additional results include a regulatory filing (Kemp: [0005 and 0012]; electronic legal databases). 

Regarding claims 8 and 19, Kemp in view of Kemp ‘633 disclose the method wherein the regulatory filing is an EDGAR (electronic data gathering, analysis, and retrieval) filing (Kemp: [0012-0013]; collecting, analyzing, and retrieving the electronic legal documents). 

Regarding claims 9 and 20, Kemp in view of Kemp ‘633 disclose the method wherein providing search results comprises: displaying the search results on a display device (Kemp: [0091 and 0093]; fig. 8). 

Regarding claim 17, Kemp in view of Kemp ‘633 disclose the system wherein the search query processing engine comprises: a search processor configured to: receive the search query comprising the one or more keywords, and generate the initial results for the search query from the first content database based on the one or more keywords in the first processing stage; a topic processor configured to identify the topic associated with the search query; and a comparator 

Response to Arguments
11.	Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MONICA M PYO/Primary Examiner, Art Unit 2161